DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed March 25, 2022 have been fully considered but they are not persuasive.  The Applicants contend that only receiver voltage/current are used to determine duty cycle and that charger input voltage and AC power frequency are not used to determine the duty cycle of the switch (Remarks, page 4).
The claim, however, only recites that the memory stores a “table representing a relationship between the duty ratio, the input voltage and the frequency of the AC power at which the output voltage from the rectifier circuit is constant”.  There is no requirement in the claim that one parameter is used “to determine” another.  The Partovi duty cycle is applied to the combinations PFC circuit. 
Partovi discloses that to maintain a desired voltage at the output of the receiver rectifier, the transmitter can control any one of: 1) frequency; 2) duty cycle; or 3) voltage into the primary.  Because any one of these three control techniques can result in the same effect within the transmitter, the table storing their values does “represent a relationship” between them, as claimed. 
The claim recites that, in the full-bridge mode, the controller controls the AC frequency and selects a duty ratio.  The combination discloses a full-bridge mode.  And in this mode, Partovi teaches that receiver rectifier output voltage is controlled via frequency adjustments within the transmitter.  Thus, Partovi “controls” the frequency and “selects” a duty ratio (i.e. by keeping it the same/unchanged).  Partovi teaches that receiver voltage can be changed by both transmitter frequency and duty cycle.  Thus, if duty cycle were also changed, it would obviously affect the voltage regulation achieved via frequency control.  Keeping a parameter (i.e. duty cycle) constant (unchanged) satisfies the limitation of “selecting” its value. 
Then, in the half-bridge mode, the claim recites that the control circuit selects a duty ratio.  The combination discloses this mode and Partovi discloses that its control circuit retrieves duty cycle values from memory to create a specific output voltage response within the receiver.  This is the “selection” of a duty ratio.  Within the combination, this duty ratio is applied to the PFC.
The art rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2017/0267111) in view of Liu (US 7,095,215), Davis (US 2013/0049674), Prabhala (US 2018/0301934) and Partovi (US 2007/0279002).
Ochi discloses a non-contact feeding device (fig 1-4; all text) comprising: 
a power transmission device (106); and a power receiving device (108) to which power is transmitted from the power transmission device in a non-contact manner, 
wherein the power transmission device includes: 
a transmission coil (112) configured to supply the power to the power receiving device; 
a power supply circuit (110) configured to supply AC power obtained by boosting or stepping down input voltage to the transmission coil and includes:
a power factor improvement circuit (204; par 23) that includes a switching element (308) and is configured to boost the input voltage in accordance with a duty ratio of the switching element (obvious that the time a switch is on has a direct relationship to the output voltage) and output DC power; 
a power source (114) configured to supply electric power as the input voltage to the power factor improvement circuit; and 
an inverter (208) configured to convert the DC power output from the power factor improvement circuit into AC power
a voltage detection circuit (inputs to 410 in fig 4); and 
a control circuit (210 and shown in more detail in figure 4; par 21, 23, 26 and 38-44).
Ochi discloses a wireless power system with a transmitter and receiver (fig 1).  The transmitter includes a controller that uses voltage measurements to control the boosting/bucking of voltage through the power supply circuit.  Paragraph 21 discloses the measured voltage, paragraph 23 discloses that the power factor correction (PFC) circuit (204) is a boost converter, and paragraph 26 discloses that the DC/DC converter is a buck (step-down) converter.  Figure 4 (par 38-44) then discloses that the controller uses the measured voltage to control the PFC and DC/DC converter.
A.	Ochi discloses that the boost/buck functionality is controlled based on various measured parameters (par 21), but does not expressly disclose the voltage detection circuit is configured to measure the input voltage or that the buck/boost is a function of this measured input voltage. 
B.	Ochi does not expressly disclose the specifics of the power receiving device, although it appears to be inherent that a rectifier would be found within either 116 or 118.  Support for this can be found in that wireless power transmission is AC and batteries can only be charged with DC power.  Thus, there should be a rectifier somewhere in the Ochi vehicle between the receiving coil and battery.  
C.	Ochi does not expressly disclose the inverter has two modes that are controlled based on comparing the input voltage to a threshold.  
D.	The controlling includes a memory storing reference tables to indicate the necessary duty cycle to produce a constant voltage output.

A.	Liu (fig 2; col. 4-5) discloses a power factor correction boosting circuit that includes a voltage detection circuit (114) that is configured to measure the input voltage to the power supply circuit and that a controller (28) configured to control a degree of boosting according to the input voltage measured (col. 5, lines 11-23).
Ochi and Liu are analogous because they are from the same field of endeavor, namely PFCs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi PFC to control the degree of boosting within the PFC according to the input voltage measurement, as taught by Liu.  The motivation for doing so would have been to regulate the output voltage of the PFC.  If the input voltage is too high, there is no need to boost it further with the PFC.
B.	Davis discloses a wireless power system, wherein a power receiving device (fig 2, item 230; par 34) includes:
a resonance circuit (par 34) including a receiving coil (235) receiving the power from the power transmission device and a resonance capacitor (236) resonating with the receiving coil according to the power from the power transmission device; and 
a rectifier (239) circuit configured to rectify the power outputted from the resonance circuit.  
Ochi and Davis are analogous because they are from the same field of endeavor, namely vehicle-based wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Ochi vehicle to include a resonance circuit and rectifier, as taught by Davis.  The motivation for the resonance circuit would have been the simple substitution of one known device for another to obtain predictable results. MPEP §2143(B).  The skilled artisan is aware of the benefits and drawbacks of using only an inductor to wirelessly transfer power or using both an inductor and capacitor (to form a resonant circuit).  Adding a capacitor to Ochi, to create a resonant circuit, is within the level of ordinary skill in the art.
The motivation for the rectifier is to charge the battery.  As discussed above, the Ochi wireless power transfer is AC power, while the battery requires DC power.  A rectifier is inherently present in Ochi.  This citation to Davis is to demonstrate the obviousness of using a rectifier, should the applicants contest the Ochi inherency interpretation. 
C.	Prabhala (fig 1B, 8; par 47, 88-94) disclose a non-contact power feeding device comprising a power transmission device (20) and a power receiving device (10), wherein the power transmission device includes a transmission coil (21), a power supply circuit that operates based on a full-bridge operation or a half-bridge operation including an inverter (24), a power source (26), and a control circuit (28), wherein the control causes the inverter to perform the full-bridge operation when the input voltage measured is greater than a predetermined voltage, the predetermined voltage being set to a minimum value of an output voltage from the power source, and wherein the control circuit causes the inverter to perform the half-bridge operation when the input voltage measured is less than or equal to the predetermined voltage (par 47, 88-94; see also step 100).  
Prabhala discloses a controller that operates an inverter in either a full-bridge or half-bridge modes in response to comparing the measured input voltage to a threshold (step 100).  Prabhala discloses the opposite logic as what is claimed.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to reverse the Prabhala logic.  The motivation for doing so would have been to adapt the Prabhala inverter for use in the Ochi system.  Ochi already includes a power factor boosting circuit and a selectable buck converter.  Thus, the skilled artisan would have understood that Ochi’s voltage regulation needs would require reversing the Prabhala logic.  
Changing the Prabhala logic does not affect its structure or the functionality of comparing input voltage to a threshold that is the minimum value of an output voltage or a power source.  It is just the consequence that is flipped.  
Both Prabhala and Ochi disclose the power source.  The specification defines the “minimum value of an output voltage from a power source” as a voltage that can be boosted by the power factor improvement circuit.  Whatever value Prabhala sets for its threshold (step 100) is interpreted as being the minimum value (because the combination’s power factor improvement circuit can boost this voltage). 
The combination and Prabhala are analogous because they are from the same field of endeavor, namely inverters that feed a wireless power transmitter.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi inverter to have two modes, as taught by Prabhala.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  The skilled artisan would have been aware of the many different types of inverters. Prabhala demonstrates that the skilled artisan would have understood that there existed, at the time of the Applicants’ filing date, of an inverter with multiple modes.  
D.	Partovi discloses a noncontact feeding device (fig 2, 10-11) comprising a power transmission device (fig 10) and a power receiving device (fig 11) to which power is transmitted from the power transmission device in a non-contact manner, wherein the power transmission device includes: a transmission coil (L), a power supply circuit (Q acts as an inverter), a voltage detection circuit (par 128), and a control circuit (266), 
wherein the control circuit includes a memory (par 78) storing an operation reference table representing a relationship between the duty ratio, the input voltage and a frequency of the AC power at which output voltage from a rectifier circuit (fig 11, item D1) is constant when the inverter performs its mode of operation (Prabhala teaches the modes are half- and full-bridge) and the control circuitry controls the frequency of the AC power such that the output voltage from the rectifier circuit is constant, selects the duty cycle referring to the operation table (par 77-78).  When combined, the Partovi PWM regulation would be applied to either the combination’s inverter and/or the power factor correction circuit (both devices have switches that require their on/off times to be regulated), such that the combination controls the switching element in accordance with the selected duty ratio (Partovi par 77-78). 
Partovi teaches that the receiver regulates its rectifier output voltage by measuring the voltage and sending communication back to the transmitter to create a feedback.  The transmitter uses a reference table to determine the proper frequency, duty cycle and transmitter coil voltage, depending on the desired receiver rectified voltage.  
In the combination, the Partovi reference table is applied to both the combination’s modes (half-bridge and full-bridge).  Also, the PWM regulation disclosed by Partovi may be applied to any switching element in the combination’s transmitter.  The skilled artisan would have understood that controlling the PWM of the combination’s power factor improvement circuit switching element would also affect the power provided to, and then rectified by, the receiver. 
In the combination’s modes, output voltage regulation results in Partovi’s control circuit “selecting” values of frequency, duty cycle and primary coil voltage.  As noted above, keeping any one of these values the same qualifies as “selecting” its value.  
The combination and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the feedback loop and reference table, as taught by Partovi.  The motivation for doing so would have been to make the system more efficient. Partovi teaches that the feedback loop reduces waste by only providing the power needed by the receiver (par 76-77).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836